 1   HEATHER E. WILLIAMS, #122664
 2
     Federal Defender
     ANN C. McCLINTOCK, Bar #141313
 3   Assistant Federal Defender
 4
     801 I Street, 3rd Floor
     Sacramento, California 95814
 5   Telephone: (916) 498-5700
 6
     Attorney for Defendant-Movant
 7   GUADALUPE JAIME FAVELA
 8
                         IN THE UNITED STATES DISTRICT COURT
 9
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                     Case No.: 1:94-cr-05044 DAD
12                                                 ORDER TO SEAL EXHIBIT 9
                  Plaintiff,
13

14
       v.

15   GUADALUPE JAIME FAVELA,
16                Defendant-Movant.
17
            GOOD CAUSE APPEARING, it is HEREBY ORDERED that Defendant’s
18

19    Exhibit 9 to his Supplement Brief in support of the pro se Emergency Motion for

20    Reduction in Sentence shall be filed under seal until further order of this Court as it
21
      contains private and confidential medical records.
22

23
     IT IS SO ORDERED.
24
        Dated:   July 2, 2021
25                                                UNITED STATES DISTRICT JUDGE
26

27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
